DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOHN PAUL SPENCER,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-1830

                             [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew Isaac Destry, Judge; L.T. Case No. 16000541
CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.